528 So. 2d 1299 (1988)
CITY MANAGEMENT GROUP CORPORATION, a Florida Corporation, Appellant,
v.
AMERICAN RELIANCE INSURANCE COMPANY, a Foreign Corporation, Appellee.
No. 88-87.
District Court of Appeal of Florida, Third District.
August 2, 1988.
Robert J. Schaffer and Mark V. Silverio, for appellant.
Wallace, Engels, Pertnoy, Martin & Solowsky and David L. Deehl, for appellee.
Before HUBBART, NESBITT and FERGUSON, JJ.
PER CURIAM.
The final summary judgment under review is affirmed upon a holding that (a) the insured, City Management Group Corporation, was, without dispute, over *1300 two years late in notifying its insurer, American Reliance Insurance Co., of the subject accident in this case, and, consequently, was in breach of the notice provisions of the insurance policy herein; (b) a presumption of prejudice to the insurer arose as a result of this late notice, and there is nothing in the record to overcome this presumed prejudice or to raise genuine factual issues in relation thereto, see Tiedtke v. Fidelity & Casualty Co. of New York, 222 So. 2d 206, 209 (Fla. 1969); (c) this breach of the notice provisions of the insurance policy herein, which is presumed prejudicial to the insurer, relieved the insurer of any obligations under the said policy to pay the judgment herein or to defend the subject lawsuit, including an appeal from the denial of a motion to set aside the instant default judgment, see Ideal Mut. Ins. Co. v. Waldrep, 400 So. 2d 782, 785-86 (Fla. 3d DCA 1981); Deese v. Hartford Accident & Indem. Co., 205 So. 2d 328, 331 (Fla. 1st DCA 1967); Hartford Accident & Indem. Co. v. Mills, 171 So. 2d 190, 195 (Fla. 1st DCA), cert. denied, 179 So. 2d 346 (Fla. 1965); State Farm Mut. Auto. Ins. Co. v. Ranson, 121 So. 2d 175, 182 (Fla. 2d DCA 1960); and (d) this being so, a summary judgment for the insurer herein was entirely proper. See Holl v. Talcott, 191 So. 2d 40 (Fla. 1966).
Affirmed.